TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00640-CV


                                      In re Frank Wilkins


                      ORIGINAL PROCEEDING FROM BELL COUNTY



                            MEMORANDUM OPINION


               Relator Frank Wilkins has filed a petition for writ of habeas corpus complaining

of a defective indictment in his underlying criminal proceeding. 1 This Court has no original

habeas corpus jurisdiction in criminal law matters; our original jurisdiction to entertain

applications for writ of habeas corpus extends solely to the actions of judges in civil cases. See

Tex. Gov't Code § 22.221(d). Our habeas corpus jurisdiction in criminal matters is appellate

only. In re Hall, No. 03-17-00778-CV, 2017 WL 5985541, at *1 (Tex. App.—Austin Nov. 30,

2017, orig. proceeding). Original jurisdiction to grant a writ of habeas corpus in a criminal case

is vested in the Court of Criminal Appeals, the district courts, the county courts, or a judge of

those courts. Tex. Code Crim. Proc. art. 11.05; see also In re Hall, 2017 WL 5985541, at *1.

               Accordingly, we dismiss Wilkins’ application for writ of habeas corpus for want

of jurisdiction. See Tex. R. App. P. 52.8(a).




       1
          Relator also presented a motion for leave to file his petition for writ of habeas corpus.
Leave is not required in original proceedings in the court of appeals, but only in the Court of
Criminal Appeals. See Tex. R. App. P. 52 Notes and Comments; 72.1. Relator's motion for
leave to file is dismissed as moot.
                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Filed: December 17, 2021




                                               2